                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 DOUGLAS W. CURTIS,                                   )
                                                      )
          Petitioner,                                 )
                                                      )   No. 3:20-cv-00559
 v.                                                   )
                                                      )   JUDGE RICHARDSON
 WARDEN BERT BOYD,                                    )
                                                      )
          Respondent.                                 )


                                MEMORANDUM AND ORDER

         Pending before the Court are two motions filed by Petitioner: “Motion for Enlargement of

Time to Allow Respondent to Complete the Record” (Doc. No. 29) and “Motion for the Habeas

Court to take Judicial Notice of State Court Filings Under Rule 2254(f)” (Doc. No. 32).

Respondent has not responded to either motion.

         Petitioner also filed a Reply (Doc. No. 31) to Respondent’s Answer to Petition for a Writ

of Habeas Corpus (Doc. No. 28) in which Petitioner asks for an extension of time to submit a

substantive Reply to the Answer after the Court rules on his pending motions.

             MOTION FOR ENLARGMENT OF TIME TO ALLOW RESPONDENT
               TO COMPLETE THE RECORD (Doc. No. 29) and MOTION FOR
            THE HABEAS COURT TO TAKE JUDICIAL NOTICE OF STATE COURT
                    FILINGS UNDER RULE 2254(F) (Doc. No. 32)

         In each of these motions, Petitioner alleges that certain documents are missing from the

state court record filed by Respondent and “these parts that have been omitted are essential to

petitioner being able to point this habeas court to the pertinent parts of the record that provide his

constitutional claims by ‘clear and convincing’ evidence, or to show the state court finding of fact

‘was based on an unreasonable application of the facts in light of the evidence presented in the


                                                  1

      Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 1 of 6 PageID #: 3501
state court proceeding.’” (Doc. No. 29 at 2). The Court will address each document or group of

documents in turn.

       First, the complete transcripts of the August 4, 2014 hearings identified by Petitioner as

missing were submitted on February 25, 2021 by Respondent. (Doc. No. 30; Doc. No. 32 at 2).

This request appears to have been satisfied.

       Second, Petitioner alleges that he filed a Motion to Compel Compliance with Trial Court

Order (“March 11, 2020 motion”) with the “TCCA” on March 11, 2020 and that this motion is

missing from the record submitted by Respondent. (Doc. No. 29 at 2; Doc. No. 23 at 5). Petitioner

alleges this document is “relevant and material to Petitioner’s ability to show due diligence to

issues presented in Petitioner’s habeas corpus petition.” (Doc. No. 29 at 2).

       Third, Petitioner alleges that his March 11, 2020 motion was transferred by order of the

“TCCA” to the Tennessee Supreme Court on March 23, 2020, as an attachment to his Rule 11

Request for Permission to Appeal. (Id. at 2-3; Doc. No. 32 at 5-6). Petitioner alleges this order is

relevant and material to Petitioner’s ability to reference the record concerning issues raised in his

habeas corpus petition.” (Doc. No. 29 at 3). Petitioner has submitted “a record of what was

submitted to the Appellate Court and the responses from the Appellate Court Clerk . . . .” (Doc.

No. 32 at 5-6 & Attach. 3, Ex. C)

       Fourth, Petitioner alleges that he filed a Motion to Preserve Evidence with the trial court

on January 4, 2019. (Doc. No. 29 at 3; Doc. No. 32 at 3). He alleges this motion “is relevant and

material for Petitioner’s ability to reference the facts in the record concerning issues raised in his

habeas corpus petition.” (Doc. No. 29 at 3). Petitioner states that this motion was submitted as

Exhibit A to Doc. No. 18. Petitioner also attached the motion and correspondence to and from the

court regarding the motion to Doc. No. 32. (Doc. No. 32 at Attach. 1, Ex. A).



                                                  2

   Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 2 of 6 PageID #: 3502
         Fifth, Petitioner alleges that on March 26, 2019, the trial court issued an order to preserve

the recorder device. (Doc. No. 29 at 3; Doc. No. 32 at 3). Petitioner alleges this order “is relevant

and material to Petitioner’s ability to reference the record in his issues raised in the habeas corpus

petition concerning Ground Six in his habeas petition.” (Doc. No. 29 at 3).

         Sixth, Petitioner alleges that in 2018, he filed a Motion to Compel Return of Client’s File.

(Id.; Doc. No. 32 at 4). This motion and its attachments are, according to Petitioner, “relevant and

material to Petitioner’s ability to reference the record in his issues raised in the habeas corpus

petition.” (Id.) Petitioner states that he attached a copy of the motion as an attachment to Doc. No.

18.

         Seventh, Petitioner alleges that the trial court issued an order denying Petitioner’s Motion

to Compel Return of Client’s File. (Doc. No. 29 at 3; Doc. No. 32 at 4). Petitioner states that he

submitted this Order as Exhibit C to Doc. No. 18. Petitioner further submitted “a record of what

was submitted to the trial court and the responses from the Trial Judge and the Court Clerk

concerning those submissions . . . .” (Doc. No. 32 at 5 & Attach. 2, Ex. B).

         As best the Court can discern, the documents referenced above by Petitioner, excluding the

transcripts of the August 4, 2014 hearings identified by Petitioner as missing and submitted by

Respondent on February 25, 2021, were not included in the state court record filed by Respondent.

To the extent Petitioner’s motions request expansion of the state court record, Rule 7 of the Rules

Governing Section 2254 Cases in the United States District Courts states that “[i]f the petition is

not dismissed, the judge may direct the parties to expand the record by submitting additional

materials relating to the petition.” R. 7(a), R. Gov’g § 2254 Cases. Rule 7’s advisory notes state

that “the purpose [of the rule] is to enable the judge to dispose of some habeas petitions not

dismissed on the pleadings, without the time and expense required for an evidentiary hearing.” R.



                                                   3

      Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 3 of 6 PageID #: 3503
7, R. Gov’g § 2254 Cases advisory committee’s note. “Unless it is clear from the pleadings and

the files and records that the prisoner is entitled to no relief . . . [i]t may be perfectly appropriate .

. . for the district court to proceed by requiring that the record be expanded.” Flores v. Holloway,

No. 3:17-cv-00246, 2018 WL 573121, at *4 (M.D. Tenn. Jan. 26, 2018) (quoting Raines v. United

States, 423 F.2d 526, 529–30 (4th Cir. 1970)). Rule 7 seems to suggest that expansion of the record

is not necessary if the pleadings and state court record adequately resolve Petitioner’s claims.

         Here, Petitioner alleges that his requests to add certain documents to the state court record

are made in support of various claims in his petition. The Court has not yet decided Petitioner’s

claims using the pleadings and current state-court record; therefore, at this time, expansion of the

record is premature and unwarranted according to Rule 7’s advisory notes. R. 7(a), R. Gov’g

§ 2254 Cases and advisory committee’s note; Flores, 2018 WL 573121, at *4. Therefore, to the

extent Petitioner seeks to expand the state court record, the Court DENIES Petitioner’s request at

this time.

         The Court notes, however, that the Court directed Respondent to file “the complete state

court record relevant to this matter.” (Doc. No. 7 at 1) (emphasis added). Although Respondent

has not explicitly so asserted, it appears that Respondent may have excluded certain documents

from state court record filed with the Court because he deems them irrelevant to this proceeding.1

Given Petitioner’s repeated attempts to ensure the Court considers these documents, the Court

finds that it is appropriate to require Respondent to respond to Petitioner’s allegations that certain

enumerated documents are missing from the state court record filed by Respondent and that those

documents are relevant to this case. Considering the contents of the documents, Respondent may



1
 Respondent states in his Answer to the Petition for a Writ of Habeas Corpus that “the Court can dispose of the claims
based on the record already filed with the Clerk . . . .” (Doc. No. 28 at 2 n.1).


                                                          4

    Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 4 of 6 PageID #: 3504
be inclined to simply file these documents as part of the record and permit the Court to consider

their relevance as appropriate.2

        Finally, Petitioner alleges that page 14 of the transcript of his hearing on a Motion for New

Trial (referred to by Petitioner as “New Trial Hearing”) is missing from the state court record filed

by Respondent. (Doc. No. 32 at 6). Petitioner has submitted “a record of what was submitted

concerning those submissions”, including what appears to be page 14 of the transcript, as Ex. D to

Docket No. 32.

        Upon review of the state court record filed by Respondent, it appears that page 14 indeed

is, as Petitioner claims, missing from the transcript submitted by Respondent as Exhibit 13 to Doc.

No. 13. Respondent therefore is DIRECTED to file a complete transcript of Petitioner’s hearing

on his Motion for a New Trial.

PETITIONER’S REQUEST FOR AN EXTENSION TO FILE A SUBSTANTIVE REPLY
 TO RESPONDENT’S ANSWER TO THE HABEAS CORPUS PETITION (Doc. No. 31)

        In his Reply (Doc. No. 31) to Respondent’s Answer to Petition for a Writ of Habeas Corpus

(Doc. No. 28), Petitioner asks for an extension of time to submit a substantive Reply to the Answer

after the Court rules on his pending motions. Petitioner’s request is GRANTED. The Court will

set a deadline by which Petitioner must file his Reply after Respondent complies with this Order.

Petitioner need not file anything at this time.

                                                    CONCLUSION

        In summary, Respondent SHALL respond to Petitioner’s allegations that certain relevant

documents are missing from the state court record within 14 days of entry of this Order. Further,

Respondent SHALL file a complete transcript of Petitioner’s hearing on his Motion for a New



2
 The Court specifically notes that Petitioner’s pending motions do not seek discovery, including the discovery of the
original recorder device.

                                                         5

    Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 5 of 6 PageID #: 3505
Trial within 14 days of entry of this Order. Petitioner will be permitted to file his substantive Reply

to Respondent’s Answer at a date to be determined by the Court after Respondent complies with

this Order.

       IT IS SO ORDERED.

                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                                  6

   Case 3:20-cv-00559 Document 34 Filed 05/18/21 Page 6 of 6 PageID #: 3506
